In a matrimonial action in which the parties were divorced by a judgment dated September 25, 1996, the plaintiff former husband appeals (1) from an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered July 28, 1999, which granted the motion of the defendant former wife to enjoin the sale of the former marital residence, directed him to pay her the sum of $50,000, and denied his cross motion to dismiss for lack of jurisdiction, and (2), as limited by his brief, from so much of an order of the same court, entered September, 29, 1999, as, upon reargument, adhered to the prior determination.
Ordered that the appeal from the order entered July 28, 1999, is dismissed, as that order was superseded by the order entered September 29, 1999, made upon reargument; and it is further,
Ordered that the order dated September 29,1999, is affirmed insofar as appealed from; and it is further,
Ordered that the respondent is awarded one bill of costs.
We reject the appellant’s contention that he was not properly served with the order to show cause on this motion for post-divorce relief (see, CPLR 308 [2]). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.